DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,639,441.
Regarding claim 1, claims 1-4 of the patent teach displaying a listing of a plurality of hoses including a first hose and second hose, identifying a first disconnection status and second disconnection status, displaying a listing of the hoses with a maker indicating disconnection status (the claims indicate a listing of hoses with a disconnection status) and generating and displaying a movement notification. 
Regarding claim 3, the limitations are taught by claim 3 of the patent.
Regarding claim 4, the limitations are taught by claim 1 of the patent.
Regarding claim 5, the limitations are taught by claim 5 of the patent.
Regarding claim 6, the limitations are taught by claims 10 and 11 of the patent.
Regarding claim 7, the libations are taught by claim 1 of the patent.
Regarding claim 9, the limitations are taught by claim 1 of the patent. 

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,639,441 in view of Leone et al (US 2011/0265024), hereinafter Leone.
Regarding claim 2, claim 1 of the patent teaches displaying a connection status with the listing of hoses but does not teach wherein the marker is an icon, symbol, color or animation.
However, Leone teaches an attachment status may be displayed through any suitable method such an icon or graphical picture. 
It would have been obvious to a person of ordinary skill in the art to have provided the ‘441 patent with the marker as disclosed by Leone in order to provide a visual display of the status.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,639,441 in view of Isaza (RE39225), hereinafter Isaza.
Regarding claim 10, claim 1 of the patent displays a list of hoses and connection status but does not specify which hoses.
However, Isaza teaches detecting the status of the ventilation tubing system. (Col. 2: lines 5-10)
It would have been obvious to a person of ordinary skill prior to the filing date of the invention to have provided the connection status of the ventilator tubing as taught by Isaza to allow the resumption of pressure support. 

Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,358,355.
Regarding claim 11, the limitations are taught in claim 1 of the patent.
Regarding claim 13, the limitations of claim 13 are taught by claim 1 of the patent.
Regarding claim 14, the limitations of claim 14 are taught by claim 1 of the patent.
Regarding claim 15, the limitations of claim 15 are taught by claim 5 of the patent.
Regarding claim 16, the limitations of claim 16 are taught by claim 3 of the patent.
Regarding claim 17, the limitations of claim 17 are taught by claim 6 of the patent.
Regarding claim 19, the limitations of claim 19 are taught by claim 1 of the patent.

Claims 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,358,355 in view of Leone et al (US 2011/0265024), hereinafter Leone.
Regarding claim 12, claim 1 of the patent teaches displaying a connection status with the listing of hoses but does not teach wherein the marker is an icon, symbol, color or animation.
However, Leone teaches an attachment status may be displayed through any suitable method such an icon or graphical picture. 
It would have been obvious to a person of ordinary skill in the art to have provided the ‘441 patent with the marker as disclosed by Leone in order to provide a visual display of the status

Claims 18and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,358,355 in view of Isaza (RE39225), hereinafter Isaza.
Regarding claim 18, claim 11 of the patent displays a list of hoses and connection status but does not specify which hoses.
However, Isaza teaches detecting the status of the ventilation tubing system. (Col. 2: lines 5-10)
It would have been obvious to a person of ordinary skill prior to the filing date of the invention to have provided the connection status of the ventilator tubing as taught by Isaza to allow the resumption of pressure support. 
Regarding claim 20, claim 19 of the patent displays a list of hoses and connection status but does not specify which hoses.
However, Isaza teaches detecting the status of the ventilation tubing system. (Col. 2: lines 5-10)
It would have been obvious to a person of ordinary skill prior to the filing date of the invention to have provided the connection status of the ventilator tubing as taught by Isaza to allow the resumption of pressure support. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785